Abdus-Salaam, J. (concurring).
The majority’s application of the workplace exception to the warrant requirement may be a well-intentioned effort to smooth the way for government employers to investigate time theft and other workplace misconduct. However, the majority’s decision has expanded this exception well beyond its intended scope, and has run afoul of the protections afforded by New York Constitution, article I, § 12 and the Fourth Amendment by infringing on a government employee’s “reasonable expectation of privacy” (Katz v United States, 389 US 347, 360 [1967, Harlan, J., concurring]).
I would hold that the State cannot, without a warrant, place a GPS on a personal, private car to investigate workplace misconduct. Accordingly, the warrantless search in this case was unconstitutional under both the Federal and State Constitutions, and the evidence obtained by the warrantless search must be excluded from the disciplinary hearing.
We held in People v Weaver (12 NY3d 433 [2009]), and the Supreme Court held in United States v Jones (565 US —, 132 S Ct 945 [2012]), that the use of a GPS device by government law enforcers to track the movements of a vehicle is a search subject to constitutional protections. In Weaver, we explained that GPS tracking is more intrusive than simply following a car, and that GPS surveillance is not analogous to visual surveillance for the purposes of constitutional analysis (see Weaver, 12 NY3d at 441).
“GPS is not a mere enhancement of human sensory capacity, it facilitates a new technological perception of the world in which the situation of any object may be followed and exhaustively recorded over, in most cases, a practically unlimited period. The potential for a similar capture of information or ‘seeing’ by law enforcement would require, at a minimum, millions of additional police officers and cameras on every street lamp” (id. at 441).
It took “little imagination” for us to conjure the types of “indisputably private” information that would be “[d]isclosed in the data” from a GPS device planted on a person’s vehicle:
“[T]rips to the psychiatrist, the plastic surgeon, the abortion clinic, the AIDS treatment center, the strip club, the criminal defense attorney, the by-the-hour motel, the union meeting, the mosque, synagogue or church, the gay bar and on and on. What the technology yields and records with breathtaking *525quality and quantity is a highly detailed profile, not simply of where we go, but by easy inference, of our associations—political, religious, amicable and amorous, to name only a few—and of the pattern of our professional and avocational pursuits” (id. at 441-442; see Jones, 565 US at —, 132 S Ct at 955 [Sotomayor, J., concurring] [citing Weaver for the proposition that “GPS monitoring generates a precise, comprehensive record of a person’s public movements that reflects a wealth of detail about (his or) her familial, political, professional, religious, and sexual associations”]).
Recognizing that, “[w]ithout judicial oversight, the use of [GPS] devices presents a significant and, to our minds, unacceptable risk of abuse” (Weaver, 12 NY3d at 447), we held that “[u]nder our State Constitution . . . the installation and use of a GPS device to monitor an individual’s whereabouts requires a warrant supported by probable cause” (id.).
The privacy and constitutional concerns recognized in Weaver and Jones apply equally in this case. GPS is a “sophisticated and powerful technology that is easily and cheaply deployed and has virtually unlimited and remarkably precise tracking capability” (Weaver, 12 NY3d at 441). Surely, a government employer’s interest in determining whether its employees are falsifying time records is just as important as the State’s interest in protecting the public from dangerous criminals. Yet, the majority, ignoring our concerns in Weaver, would permit government employers who suspect employees of misconduct to use GPS devices, without first obtaining a warrant, to track and monitor those employees’ precise whereabouts during business hours. As we noted in Weaver, it is not difficult to imagine the inherently personal and private information such surveillance will yield, even if limited to working hours. While government employers need to know whether their employees actually worked during the hours for which they were paid, public employees are entitled to at least some expectation of privacy concerning their movements throughout the workday. A search as intrusive as GPS surveillance, which, as this case demonstrates, is highly susceptible to abuse without judicial oversight, requires a warrant.
Investigating workplace misconduct is indisputably an important responsibility of a government employer. As the Supreme Court stated in O’Connor v Ortega (480 US 709 [1987]):
*526“Public employers have an interest in ensuring that their agencies operate in an effective and efficient manner, and the work of these agencies inevitably suffers from the inefficiency, incompetence, mismanagement, or other work-related misfeasance of its employees” (480 US at 724).
O’Connor involved the warrantless search of a government employee’s office and seizure of personal items from his desk and file cabinet (see id. at 713). The Supreme Court applied “the standard of reasonableness under all the circumstances” (id. at 725-726) rather than a probable cause standard, and upheld the search. Importantly, in analyzing the Fourth Amendment restraints upon a workplace search, the Court stated that it was “essential first to delineate the boundaries of the workplace context” (id. at 715 [emphasis added]).
“The workplace includes those areas and items that are related to work and are generally within the employer’s control. At a hospital, for example, the hallways, cafeteria, offices, desks, and file cabinets, among other areas, are all part of the workplace.
These areas remain part of the workplace context even if the employee has placed personal items in them, such as a photograph placed in a desk or a letter posted on an employee bulletin board” (id. at 715-716).
Other courts interpreting O’Connor have limited application of the workplace exception to the workplace itself. The Ninth Circuit held that the “workplace warrant exception” did not apply where, although the search arose in the context of a workplace investigation, it was carried out in the home (Delia v City of Rialto, 621 F3d 1069, 1076 n 4 [9th Cir 2010], revd on other grounds sub nom. Filarsky v Delia, 566 US —, 132 S Ct 1657 [2012]). In a case involving the United States Postal Service’s attempt to gain access to its employee’s medical records in connection with an investigation into potential criminal misconduct and liability for health benefits and workers’ compensation, the District Court of the Southern District of New York rejected the Postal Service’s argument that, based on O’Connor, a reasonableness standard applied and a search warrant was not required. The court held:
“O’Connor applied solely to searches of the workplace. The Supreme Court defined the workplace as *527‘those areas and items that are related to work and are generally within the employer’s control.’ Although the term, ‘work-relatedV was used by the O’Connor Court, neither O’Connor nor the cases considered by the Court in reaching its holding involved any area physically outside of the workplace” (National Assn. of Letter Carriers, AFL-CIO v United States Postal Serv., 604 F Supp 2d 665, 675-676 [SD NY 2009] [emphasis added and citation omitted]).
The majority’s decision extends “the boundaries of the workplace” (O’Connor, 480 US at 715) far beyond the parameters delineated by the O’Connor Court. This case involves the search of an employee’s personal car, not his office, desk, file cabinets (see id. at 715-716), or any other area physically inside the workplace. I reject the notion that government employees who use their cars for travel to and from work and work-related obligations place those cars within the ambit of their “employer^’] control” such that they could be subjected to a warrant-less search (id. at 715). A personal car is also not akin to a letter posted on a bulletin board, a photograph displayed on a desk, or other personal items an employee may bring within the “areas” traditionally understood as “part of the workplace context” (id. at 716).
The potential dangers of the majority’s decision are evident when one considers a government employee, suspected of falsifying time records, who does not drive a car during the workday, but instead leaves the office on foot or takes public transit. There is now little to prevent a government employer from placing a GPS device on that person’s bag, briefcase, shoe, cell phone, watch, or purse—anything that is used during the workday (like petitioner’s car)—to determine whether, based on the tracking data transmitted by that device, the employee is located where he or she purports to be. The majority’s statement that people have a greater expectation of privacy in the location of their bodies than in the location of their cars (see majority op at 521) avoids addressing the point that petitioner’s employer was using electronic surveillance to track petitioner’s location; tracking his personal car was only a means to that end. The location of petitioner’s car was relevant only insofar as it indicated petitioner’s whereabouts. It all comes down to electronically tracking the movements of the employee, which could be accomplished by tracking the employee’s personal car (as in this *528case) or any other personal property that the employee “chooses to use . . . during the business day” (majority op at 521).
I also disagree with the majority’s suggestion that the concerns that “led the O’Connor Court to dispense with the warrant requirement” are present here (see majority op at 521). There would be no serious disruption to the “routine conduct of business” by requiring a government employer to obtain a warrant to search an employee’s personal car (O’Connor, 480 US at 722). And mandating that government employers navigate “unwieldy warrant procedures” hardly seems “unreasonable” (id.) given the bevy of personal information they will likely uncover from a GPS search tracking an employee’s personal car. Ultimately, the alleged burden imposed upon government employers by requiring a warrant for the search of a personal car should have little bearing on the question of whether they are constitutionally required to obtain one before conducting the search.
Critical here is that the warrantless search was of petitioner’s personal car, and not employer-issued property (see Ontario v Quon, 560 US 746, —, 130 S Ct 2619, 2624 [2010] [applying the O’Connor workplace exception to the warrantless search of text messages sent and received on a pager “the employer owned and issued to an employee”]; Leventhal v Knapek, 266 F3d 64, 75-76 [2d Cir 2001] [applying workplace exception to search of office computer]; Matter of Moore v Constantine, 191 AD2d 769, 771 [3d Dept 1993] [upholding warrantless search of a police locker]). Ownership allows the government employer some level of control over its property, and may diminish the expectation of privacy employees enjoy in that property (see Quon, 560 US at —, 130 S Ct at 2629). Indeed, this may have been a different case if the vehicle searched was owned by and had been issued to petitioner by the State (see Demaine v Samuels, 29 Fed Appx 671, 675 [2d Cir 2002] [workplace exception applied to search of employer-issued car]). But that is not what occurred here: instead, the State searched petitioner’s personal car that he and his family used on a daily basis. No New York court has ever permitted government employers to search employees’ personal cars without a warrant, and the majority creates a dangerous precedent by allowing them to do so now.
The ramifications of the majority’s decision will extend far beyond this case. All government employees, at all levels, in all three branches of government, may now be subject to electronic surveillance based upon a mere “reasonableness” standard, *529without any judicial oversight at the inception of the search. Given the majority’s imprimatur of warrantless GPS tracking, less intrusive methods for investigating government employees will almost certainly be replaced with electronic surveillance. The potential for abuse that we recognized in Weaver is now closer to becoming a reality.
Judges Graffeo, Read and Pigott concur with Judge Smith; Judge Abdus-Salaam concurs in result in an opinion in which Chief Judge Lippman and Judge Rivera concur.
Judgment reversed, with costs, and matter remitted to the Appellate Division, Third Department, with directions to remand to the Commissioner of Labor for further proceedings in accordance with the opinion herein.